DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 26 April 2021. Claims 1-15 are pending. 
Response to Remarks
The arguments and amendments received in the reply have been considered and are persuasive. Accordingly, the rejections of claims 1-15 under 35 U.S.C. 103 are withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The purpose of the amendment is to correct a minor typographical error in amended claim 1. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. An electric drive system of a hybrid or electric vehicle comprising a transmission and at least a first (BA) and a second (BB) battery pack, said first battery pack being formed by a first plurality of cells, equal between each other, wherein one cell of said first plurality of cells identifies a first predetermined C-rate coefficient, namely a first predetermined cell power/capacity ratio, and said second battery pack is formed by a second plurality of cells, equal between each other, wherein one cell of said second plurality of cells identifies a second predetermined C-rate coefficient, namely a second predetermined cell power/capacity ratio pack has reached the predetermined threshold.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose, teach, or suggest every limitation recited by amended independent claim 1. Claims 2-15 are considered allowable at least for their dependence on claim 1.
The closest discovered prior art, US 2014/0377596 A1 (Dhar et al.) and US 2014/0239869 A1 (Gorka et al.), in combination teach an electrical energy storage system for a hybrid or electric vehicle, where the storage system is comprised of batteries having different C-ratings and the batteries are selectively connected to the vehicle's drive motor via separate inverters, but the combination of Dhar and Gorka does not teach or suggest that the inverter of 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871.  The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/TODD MELTON/Primary Examiner, Art Unit 3669